OPINION — AG — ** DRIVING LICENSE — OUT OF STATE — REVOCATION ** THERE HAVE BEEN SEVERAL NON RESIDENTS OF THIS STATE HOLDING OUT OF STATE DRIVER'S LICENSE WHO HAVE BEEN CONVICTED OF DRIVING WHILE UNDER THE INFLUENCE OF INTOXICATING LIQUOR. DO WE HAVE THE POWER OR AUTHORITY TO SUSPEND THEIR OUT OF STATE DRIVER'S LICENSE ? — THE STATE OF OKLAHOMA WOULD HAVE FORWARDED ALL INFORMATION TO THE STATE OF THE DRIVER'S LICENSE AND THEY WOULD HAVE TO SUSPEND THE LICENSE. (OUT OF STATE, CRIMINAL OFFENSE, SUSPENSION, NONRESIDENT, REVOKE, DRIVING PRIVILEGES) CITE: 47 O.S. 275 [47-275], 47 O.S. 292 [47-292] [47-292], 47 O.S. 294 [47-294], 47 O.S. 295 [47-295] (J. WALKER FIELD)